Citation Nr: 1716784	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-34 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Air Force from March 2000 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, denying service connection for degenerative disc disease of the lumbar spine.

The Board remanded this issue in December 2015 in order to obtain outstanding records not associated with the case file.


FINDING OF FACT

The Veteran's lumbar degenerative disc disease manifested during, or as a result of, active duty service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service Connection

The Veteran contends that he is entitled to service connection for his lumbar degenerative disc disease.  After a thorough review of the evidence, the Board finds that the Veteran's lumbar degenerative disc disease was incurred in, or a result of, his active duty service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

The Veteran has a present disability of lumbar degenerative disc disease.  In July 2003, he complained of lower back pain in a post-deployment health assessment.  Back pain was also noted at the time of discharge in February 2004.  Multiple health records indicate that the Veteran underwent a two-level lumbar discectomy in 2005.  Again, in or around August 2007 and 2010, the Veteran underwent additional procedures on his back.  His medical records since discharge consistently note complaints of lower back pain to varying degrees of severity.  In a June 2015 VA examination, the examiner stated that he could not opine as to the relationship between the Veteran's current disability and any in-service incurrence, however, without explanation, he then stated that the disability was less likely than not related to active duty service.

There is sufficient evidence identifying low back symptomatology through the Veteran's post-deployment assessment and separation examination.  The low back symptomatology has been chronic and continuous since discharge.  Indeed, as noted, the Veteran underwent his first surgical intervention in 2005, which was no more than two years after discharge.  Arthritis is one of the chronic diseases presumed to have been incurred in service if it manifests within one year of discharge.  In this case, the Veteran both demonstrated the in-service incurrence as well as chronicity sufficient to establish the nexus between his disability and active duty service.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for his lumbar degenerative disc disease is warranted.



	(ORDER ON NEXT PAGE)



	


ORDER

Entitlement to service connection for lumbar degenerative disc disease is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


